 

Exhibit 10.1

 



 

 

[ex10-1_01.jpg]

 

September 17, 2020

 

Mr. Eric Alexander

10691 Chadsworth Lane

Highlands Ranch, CO 80126

United States of America

 

Dear Eric,

 

Further to discussions concerning your involvement with U.S. Gold Corp. (the
“Company”), I am writing to offer you a position with the Company.

 

It is understood that you are a senior financial mining professional and have
previously held and been compensated for executive roles with responsibilities.
We would like to make the following offer to you with the understanding that, as
the Company advances and your involvement impacts the value of the Company,
adjustments will be made to better reflect your role, experience, and
contributions. Such compensation may take the form of cash payments or Company
stock compensation instruments and awards, in keeping with any such plans
approved by the Company’s Board of Directors (the “Board”) and its shareholders,
and as shall be set forth in a written employment or other agreement between you
and the Company.

 

We are pleased to offer you a position with the Company on the following terms
and conditions (the “Offer Letter”):

 

1.You will be employed in the position of Chief Financial Officer (CFO) of the
Company reporting to the Board or such other representative(s) of the Company as
the Board may assign from time to time.

 



 [ex10-1_02.jpg] 205 S 11th Street www.usgoldcorp.gold   Elko, NV 89801
ir@usgoldcorp.com     +1-800-557-4550

 

1

 

 



 

 

2.Your employment with the Company is expected to commence on the date on which
the fiscal year 2021 first quarter 10Q report is filed (the “Commencement
Date”), which is expected to occur on or about September 10, 2020.

 

3.During your employment with the Company, you agree to devote on a full-time
basis your time, energy, skill and best efforts to the performance of your job
duties. You shall perform your duties in a diligent, trustworthy, and
business-like manner, all for the purpose of advancing the business and best
interests of the Company. You agree to act in a manner consistent with your
position and in accordance with high business and ethical standards at all
times. You shall comply with all policies and procedures of the Company. You
shall also comply with all applicable laws and regulations of any jurisdiction
in which the Company does business.

 

4.During your employment with the Company, as compensation for all services you
will perform, the Company will provide you with the following:

 

a.Base Salary: You will receive a monthly base salary of $18,000 (annualized at
$216,000), less all applicable payroll deductions and tax withholdings, which
shall be paid to you in lump sum cash payments in accordance with the Company’s
normal payroll practices on the last day of each month, provided that if such
day falls on a weekend or holiday, you will receive this portion of your monthly
base salary on the business day preceding the applicable weekend or holiday.    
  Your position is classified as exempt in accordance with applicable federal
and state laws and as such, you are ineligible for overtime compensation,
regardless of the number of hours you work in a given week.     b.Benefits: You
will be entitled to participate in any employee benefit plan, program or policy
that may be offered by the Company and made generally available to other full-
time employees of the Company, subject to the eligibility requirements and terms
of the applicable documents governing such plan, program or policy. The
continuation, modification or termination of each plan, program or policy will
be at the sole discretion of the Company. Notwithstanding the foregoing, the
Company will pay you an additional amount each month to reimburse you for 100%
of the health insurance premiums paid by you for a given month, payable in
arrears, provided that such payments are permitted by applicable law and, to the
extent applicable, will be subject to all applicable payroll deductions and tax
withholdings.

 

c.Paid Time Off: You will be eligible for paid time off, for up to four weeks
per year, excluding statutory holidays of the United States and the State of
Colorado, in accordance with the Company’s policies, as in effect from time to
time, and applicable law.

 



d.Expenses. You will be eligible for expense reimbursement in accordance with
the Company’s reimbursement policies, as in effect from time to time.

 



 [ex10-1_02.jpg] 205 S 11th Street www.usgoldcorp.gold   Elko, NV 89801
ir@usgoldcorp.com     +1-800-557-4550

 

2

 

 



 

 

5.Your employment with the Company will be on an at-will basis. This means that
either you or the Company may terminate your employment relationship with the
Company at any time, with or without advance notice, and with or without cause,
for any reason not expressly prohibited by applicable law. Notwithstanding the
foregoing, it is the intent of the parties to formalize the terms of your
employment in an employment agreement, which shall include change of control and
other mutually agreeable provisions, within 90-days following the date of this
Offer Letter.

 

6.During your employment with the Company you will have access to confidential,
proprietary and trade secret information of the Company. Thus, your employment
is conditioned on the execution of and your compliance with a confidentiality
agreement in the form supplied by the Company.

 

7.If you have not already done so, we ask that you disclose to the Company any
and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. You represent that, except as disclosed to the Company in writing,
you are not bound by the terms of any agreement with any previous employer or
other party that prohibits you from using or disclosing any confidential,
proprietary or trade secret information in the course of your employment with
the Company or contains any non-competition, non-solicitation and/or
non-recruitment obligations. You further represent that the performance of your
job duties for the Company does not and will not violate or breach any agreement
with any previous employer or other party, or any legal obligation that you may
owe to any previous employer or other party, including, without limitation, any
non-disclosure, non-competition, non-solicitation and/or non-recruitment
obligations. You shall not disclose to the Company or induce the Company to use
any confidential, proprietary or trade secret information belonging to any
previous employer or others.

 

8.You acknowledge and agree that you will not engage in any other employment,
occupation, consulting or other business activity during your employment, nor
will you engage in any other activities that conflict with your duty of loyalty,
responsibilities or obligations to the Company. Notwithstanding the foregoing,
to the extent that other occupational, consulting, membership on the board of
directors of other companies (including mining companies), or other business
activities do not conflict with the Company’s activities or interests, you may
assume or continue with those activities with the written approval of the
Company, which will not be unreasonably withheld.

 

9.You are a resident of Highlands Ranch, Colorado and subject to Colorado laws
and taxes. You will be expected to travel, as necessary, for business purposes,
and your primary place of employment shall be the Denver, Colorado area.

 



 [ex10-1_02.jpg] 205 S 11th Street www.usgoldcorp.gold   Elko, NV 89801
ir@usgoldcorp.com     +1-800-557-4550

 

3

 

 



 

 

10.This Offer Letter represents the entire agreement between you and the Company
regarding the subject matter hereof, and fully supersedes any and all prior and
contemporaneous agreements, understandings and/or representations, whether
written or oral, regarding the subject matter of this Offer Letter. No oral
statements or prior written material not specifically incorporated in this Offer
Letter shall be of any force and effect. This Offer Letter may not be amended or
modified except in writing signed by you and an authorized representative of the
Company.

 

11.Except for the specific representations expressly made by the Company in this
Offer Letter, you specifically disclaim that you are relying upon or have relied
upon any communications, promises, statements, inducements, or representation(s)
that may have been made, oral or written, regarding the subject matter of this
Offer Letter, the terms of your employment, and any compensation or benefits to
which you may be entitled. You represent that you relied solely and only on your
own judgment and the advice of your personal tax advisor in making the decision
to enter into this Offer Letter.

 

12.By signing this Offer Letter you warrant and represent that the statements
and representations you have made to the Company concerning your background,
employment experience and other matters related to the hiring process and the
Company’s offer of employment to you, are true and complete.

 



 [ex10-1_02.jpg] 205 S 11th Street www.usgoldcorp.gold   Elko, NV 89801
ir@usgoldcorp.com     +1-800-557-4550

 

4

 

 



 

 

If you wish to accept this offer of employment on the terms and conditions set
forth above, please sign a copy and return to the undersigned.

 

Very truly yours,

 

/s/ Edward Karr   Edward Karr  

Chief Executive Officer & Director

 

U.S. Gold Corp.

 

Accepted and agreed:

 

Signature: /s/ Eric Alexander   Date: 9/17/2020   Eric Alexander      

 



 [ex10-1_02.jpg] 205 S 11th Street www.usgoldcorp.gold   Elko, NV 89801
ir@usgoldcorp.com     +1-800-557-4550

 

5

 